DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Benninger et al. (U.S. 2022/0307649) in view of Moddemann (U.S. 2016/0161058). Benninger et al. teaches a plant for delivering hydrogen to at least one hydrogen consumer, said plant comprising a hydrogen tank 100, at least one surface of the hydrogen tank or of said at least one hydrogen delivery pipe being covered with a two-dimensional material (paragraph [0061]), wherein the two-dimensional material is mixed with a polydopamine-type polymer to form a mixture (paragraphs [0061], [0065]).
Benninger et al. discloses the claimed invention except for the pipe.  Moddemann teaches that it is known to provide a pipe with a tank for delivering the contents (see elements 3 and 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Benninger et al. with a pipe attached to the tank, as taught by Moddemann, in order to fill and empty the tank.

Regarding claim 2, at least one surface corresponds to an internal surface of the hydrogen tank (paragraph [0073]-[0074]).

Regarding claim 3, said at least one surface corresponds to internal surface of said at least one hydrogen delivery pipe (as modified by Moddemann above).

Regarding claim 4, said at least one surface corresponds to an external surface of the hydrogen tank (paragraph [0074]).

Regarding claim 5, said at least one surface corresponds to an external surface of said at least one hydrogen delivery pipe (as modified by Moddemann above).

Regarding claim 6, the two-dimensional material being graphene is disclosed in paragraph [0063].  

Regarding claim 7, the two-dimensional material is mixed with the polydopamine-type polymer in a platelet form, in a weight proportion of between 0.5% and 2% (paragraphs [0065], [0091]).

Regarding claim 8, the modified system of Benninger et al. discloses the claimed invention except for the layer having a thickness of less than 500 micrometers.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Benninger et al. with the layer having a thickness of less than 500 micrometers, in order to give the tank sufficient strength and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, Benninger et al. teaches a hydrogen tank 100 comprising at least one surface covered with a two- dimensional material mixed with a polydopamine-type polymer (paragraphs [0061], [0065]).

Regarding claim 10,  Benninger et al. discloses the claimed invention except for the pipe.  Moddemann teaches that it is known to provide a pipe with a tank for delivering the contents (see elements 3 and 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Benninger et al. with a pipe attached to the tank, as taught by Moddemann, in order to fill and empty the tank.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art is cited for the polymer layer of the tank and pipe.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736